Citation Nr: 9911393	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-50 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had recognized service in the Philippine Army 
from March 9, 1942 to May 5, 1942.  He died on April [redacted], 
1985; the appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for the cause of the veteran's death.  In that decision, the 
RO also denied a claim of entitlement to death pension and 
accrued benefits.  However, in her notice of disagreement 
received by the RO in May 1995, the appellant did not express 
disagreement with those determinations.  As such, only the 
issue of entitlement to service connection for the cause of 
the veteran's death is before the Board.  38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (1998).


FINDINGS OF FACT

1. The veteran died on April [redacted], 1985.

2. The cause of the veteran's death as shown on the death 
certificate was a cerebrovascular accident and acute 
respiratory failure.

3. At the time of his death, the veteran had no service-
connected disabilities.

4. There is no competent medical evidence of record 
demonstrating a nexus between the cause of the veteran's 
death and his military service. 



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  
For certain chronic disorders, such as cardiovascular disease 
and tuberculosis, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge.  
Service connection for  tuberculosis will be presumed if the 
disease manifests itself to a degree of ten percent within 
three years from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Presumptive service connection is also available to a 
prisoner of war (POW), detained for 30 days or more, if any 
one of certain chronic diseases is manifested to a 
compensable degree at any time during the veteran's lifetime.  
38 C.F.R. §§ 3.307, 3.309(c) (1998).  Such diseases do not 
include cardiovascular disease or tuberculosis.

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).


Well grounded claims

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Veterans Appeals (Court) to be "one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In order for the appellant's claim to be well grounded, there 
must be presented competent evidence of the veteran's death; 
a disease or injury which was incurred in service (lay or 
medical evidence); and a nexus between the in-service disease 
or injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza); and 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza 
analysis to death claims).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).


Service department records

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  In addition, "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro, 
2 Vet. App. at 532.  See also 38 C.F.R. § 3.203; Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Factual Background

The veteran's service medical records are associated with the 
file.  However, there is no record of a service entrance 
examination.  In an affidavit dated in December 1946, the 
veteran stated that he was treated for malaria in May 1942.

Medical records reflect that in February 1947, he was 
admitted to the hospital.  A notice of ward rules dated in 
October 1947 showed that the veteran was put in the 
tuberculosis section for treatment of a "lung sickness".  
Medical records dated in February 1948 noted a diagnosis of 
tuberculosis, reinfection type, chronic, moderately advanced, 
bilateral, apparently arrested.

In February 1948, the veteran filed a claim of entitlement to 
service connection, and as part of his contentions, alleged 
that he was a POW from September 1942 to November 1943.  In a 
May 1948 rating decision, the RO granted service connection 
for chronic pulmonary tuberculosis.

In April 1953, the Department of the Army, in a decision 
superceding previous findings, determined that the veteran 
only had recognized service from March 9, 1942 to May 5, 
1942.  The United States Army further determined that the 
veteran was not a POW.  In December 1953 rating decision, the 
RO revoked service connection for chronic pulmonary 
tuberculosis on the grounds that the disease was not incurred 
in or aggravated during the veteran's recognized period of 
service.

In statement received in March 1954, the veteran claimed that 
the malaria he suffered in service weakened his body's 
resistance and caused tuberculosis.  In August 1954, the 
Board denied the veteran's claim of entitlement to service 
connection on the basis that tuberculosis was not incurred in 
or aggravated during his recognized period of service.

A death certificate dated in April 1985 showed that the 
veteran died on April [redacted], 1985, due to cerebrovascular 
accident and acute respiratory failure.  

In February 1995, the appellant filed a claim of entitlement 
to dependency and indemnity compensation.  The appellant 
contended that the veteran served on active duty from July 
1942 to February 1948.  The appellant also submitted a number 
of lay affidavits and personnel records for the purpose of 
showing that the veteran did indeed serve in the U.S. Army 
for that period.

In a March 1995, the RO denied service connection on the 
grounds that the service medical records were negative for 
any cardiovascular disorder shown during the veteran's 
service or within one year after service.  In a notice of 
disagreement dated in April 1995, the appellant contended 
that the veteran's death was a result of pulmonary 
tuberculosis incurred during service.

In April 1999, the appellant's representative submitted a 
written brief.  The representative contended that there is no 
evidence of record indicating that the VA has advised the 
appellant of the type of evidence she should submit in 
support of her claim for dependency and indemnity 
compensation.

Analysis

The veteran died on April [redacted], 1985.  The veteran's death 
certificate listed the causes of death as cerebrovascular 
accident and acute respiratory failure.  The appellant 
contends that service connection for the cause of the 
veteran's death is warranted.  She asserts, in essence, that 
the veteran's death was due to pulmonary tuberculosis 
incurred in service.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded claim 
under 38 U.S.C.A. § 5107(a).  As discussed above, in order 
for a claim for service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
evidence of the veteran's death; evidence of a service-
connected disability; and medical evidence providing a nexus 
between the veteran's death and service or a service-
connected disability.  See 38 C.F.R. § 3.312; See also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) and Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

In this case, there is evidence of the veteran's death, in 
the form of a certificate of death.  The focus of the Board's 
inquiry will therefore be on the remaining two prongs of the 
Caluza/Ramey analysis.

The Board notes that in his original claim for service 
connection, the veteran had contended that he was POW.  
However, in April 1953, the Department of the Army certified 
that the veteran is not entitled to POW status.  As such, the 
Board must follow this determination and find that the POW 
presumption under 38 C.F.R. § 3.309(c) is not applicable.  
See 38 C.F.R. § 3.202; Duro, 2 Vet. App. at 532; and Dacoron, 
4 Vet. App. at 120.  However, even if the veteran could be 
considered a POW, the Board notes that the appellant has not 
alleged that the veteran's death was caused by one of the 
diseases specifically listed as POW presumptives in 38 C.F.R. 
§ 3.309(c), and the evidence of record does not so suggest.

Although the veteran had no adjudicated service-connected 
disabilities at the time of his death, service connection may 
nonetheless be established for the cause of death where the 
evidence shows that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for  tuberculosis will be presumed if the 
disease manifests itself to a degree of ten percent within 
three years from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The appellant claims that the veteran's chronic pulmonary 
tuberculosis had its onset during service.  However, the 
Board notes that the earliest evidence of treatment for 
tuberculosis in service is from hospital records dated in 
1947, approximately five years after the last date of 
recognized service and after the end of the three year 
presumptive period.  Although the veteran was at one time 
service-connected for this disease, service connection was 
severed after the Department of the Army determined that the 
veteran could only receive VA benefits based on service 
between the period of March 9, 1942 and May 5, 1942.  The 
Board must use the dates of service as certified by the 
Department of the Army in April 1953.  38 C.F.R. § 3.203.  
Because the earliest diagnosis of record for tuberculosis was 
made over four years after the veteran's recognized dates of 
service, there is no competent medical evidence showing that 
this disease had its onset during the veteran's recognized 
service, nor that it manifested to a compensable degree 
within three years after his recognized service.
Further, even if pulmonary tuberculosis had its onset in 
service, there is no competent medical evidence of record 
demonstrating that pulmonary tuberculosis caused or 
contributed to the veteran's death.  The veteran's death 
certificate shows that the veteran died of a cerebrovascular 
accident and acute respiratory failure.  There was no 
indication that the veteran's tuberculosis was in any way 
related to his death.

The appellant herself has contended that the veteran's death 
was a result of tuberculosis.  However, the Board again notes 
that lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore her contentions do not establish that the claim is 
well grounded.  The record does not show that the appellant 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for such claims of disability to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding diagnosis, and therefore 
that evidence does not establish that the claim is plausible.  
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).

The Board also notes that when the veteran brought his 
original claim for service connection, he alleged that he 
suffered malaria during service, and that this malaria was 
one of the causes of his tuberculosis.  The only service 
evidence of record indicating treatment for malaria is in an 
affidavit completed by the veteran in December 1946.  There 
is no competent medical evidence showing a diagnosis for 
malaria in service.  Further, the appellant has not alleged 
that malaria in any way caused or contributed to the 
veteran's death in 1985, nor is there any competent medical 
evidence of record showing a link between malaria and the 
veteran's death.

Because the appellant has not submitted competent medical 
evidence of a nexus between the veteran's death and his 
service, the Board finds that the appellant has failed to 
present a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, the appellant's claim is denied.


Additional Matters

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the claimant of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

The appellant's representative contends that the appellant 
was never advised of the type of evidence needed to complete 
her application.  However, the Board notes that in both the 
March 1995 rating decision and the July 1995 statement of the 
case, the appellant was provided with the reasons and bases 
for the denial of her claim.

VA is not on notice of any other known or existing evidence 
that would make the adjudicated service connection claim 
plausible.  This decision serves to inform the appellant of 
the kind of evidence that would be necessary to make her 
claim well grounded.  By this decision, the Board informs the 
appellant that she will need to submit, at the very least, 
competent medical evidence of a nexus between the cause of 
the veteran's death and his service.



ORDER

A well-grounded claim having not been presented, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

